
	
		I
		111th CONGRESS
		1st Session
		H. R. 958
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2009
			Mr. Moran of Virginia
			 (for himself, Mr. Wolf,
			 Mr. Connolly of Virginia,
			 Mr. Ruppersberger,
			 Ms. Edwards of Maryland,
			 Mr. Sarbanes,
			 Mr. Petri, and
			 Mr. Holt) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To amend title 5, United States Code, to make unused sick
		  leave creditable, for purposes of the Federal Employees’ Retirement System, in
		  the same manner as provided for under the Civil Service Retirement
		  System.
	
	
		1.Credit for unused sick leave
			 under the Federal Employees’ Retirement System
			(a)In
			 generalSection 8415 of title
			 5, United States Code, is amended—
				(1)by redesignating
			 the second subsection (k) and subsection (l) as subsections (l) and (m),
			 respectively; and
				(2)by
			 amending subsection (l) (as so redesignated by paragraph (1)) to read as
			 follows:
					
						(l)In computing any annuity under this
				section, the total service of an employee who retires under section 8412 or
				8414 or who dies leaving a survivor or survivors entitled to benefits under
				subchapter IV includes the days of unused sick leave to such employee's credit
				under a formal leave system, except that these days will not be counted in
				determining average pay or annuity eligibility under this chapter. For the
				purpose of this subsection, in the case of any such employee who is excepted
				from subchapter I of chapter 63 under section 6301(2)(x)–(xiii), the days of
				unused sick leave to such employee's credit include any unused sick leave
				standing to such employee's credit when such employee was excepted from such
				subchapter.
						.
				(b)Conforming
			 amendmentSection 8422(d)(2) of title 5, United States Code, is
			 amended by striking 8415(k) and inserting
			 8415(l).
			2.Rule relating to
			 creditability of unused sick leave in computing FERS component of annuity in
			 the case of an employee who makes an election under section 301 of the Federal
			 Employees’ Retirement System Act of 1986Section 302(a)(8) of the Federal Employees’
			 Retirement System Act of 1986 (5 U.S.C. 8331 note) is amended—
			(1)by striking
			 (8) and inserting (8)(A); and
			(2)by adding at the
			 end the following:
				
					(B)For purposes of any computation under
				paragraph (5) in the case of an individual who retires under section 8412 or
				8414 of title 5, United States Code, or who dies leaving a survivor or
				survivors entitled to benefits under subchapter IV of such chapter, sick leave
				creditable under section 8415(l) of such title shall be equal to the number of
				days by which—
						(i)the number of days of unused sick
				leave to the individual's credit as of the date of retirement, exceeds (if at
				all)
						(ii)the number of days of unused sick
				leave to the individual’s credit as of the effective date of the individual's
				election under section
				301.
						.
			3.Effective
			 dateThe amendments made by
			 this Act shall take effect on the date of enactment of this Act and shall apply
			 with respect to any annuity, entitlement to which is based on a separation
			 occurring on or after such date of enactment.
		
